Citation Nr: 1244031	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-22 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits in the amount of $9,755.43.  


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The appellant served on active duty in the United States Marine Corps from March 1996 to March 2000.  He has subsequent active duty service from March 2002 to the present day.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2009 decision by the Committee on Waivers and Compromises (Committee) of the Debt Management Center at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  The case was certified for appeal by the RO in St. Petersburg, Florida.

The appellant was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) at the St. Petersburg RO in November 2012.  He failed to report for this hearing.  The appellant has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue on appeal must be remanded for further evidentiary development.

The appellant claims entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $9,755.43.  The key question at issue is whether the evidence establishes that recovery of the compensation benefits would be against equity and good conscience, in which case, recovery of that indebtedness may be waived.  See 38 C.F.R. § 1.965(a).

In pertinent part, the appellant asserts that recovery of this overpayment would create an undue financial hardship on his family.  See the appellant's September 17, 2009 letter.  He submitted a Financial Status Report [VA Form 5655] dated in October 2009, indicating that his monthly income is $793.17 less than his total expenses.  The Committee denied the appellant's request for a waiver in December 2009, noting that the appellant recently purchased a new car, and that his wife had the potential to be employed which would increase his household's income.  

In his January 2010 notice of disagreement, the appellant informed VA that his family was once a dual-income family, but since being transferred to Pensacola by the military in August 2009, his wife has been unable to find employment.  He did however indicate that she continues to seek gainful employment, and that his family continues to make sacrifices to meet the necessities of daily life.  See the appellant's January 15, 2010 notice of disagreement.  The record does not contain information as to whether the appellant's wife has since been able to find employment.  To that end, a copy of the appellant's Federal Tax Returns for Tax years 2009, 2010, and 2011 would be helpful to an understanding of his current financial status.  

In light of the fact that the appellant's last Financial Status Report is over three years old, that the report was created at a time when the appellant's family had recently moved resulting in a downgrade from a two-income to a one-income family, and that the appellant has indicated in subsequent correspondence that his wife continues to seek gainful employment, the Board believes that a report of the appellant's current financial status is necessary to make a fully informed decision as to whether a financial hardship currently exists, warranting a waiver of recovery of overpayment.  

In addition, the record contains no information as to whether VA has started to recover this overpayment, and if so, the current status of the recovery.  An audit should be created and submitted into the record.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. The RO/AMC should mail the appellant 
another Financial Status Report [VA Form 5655] and provide him the opportunity to complete and return the form.  In the transmittal letter, the appellant should be asked to clarify if his wife is currently employed, her income, and the status of current expenses.  The appellant should also specify to what extent, if at all, his expenses are offset by housing or clothing allowances provided by the military.  The appellant should also be requested to provide copies of his IRS Federal Tax Returns (IRS Form 1040) for tax years 2009, 2010 and 2011.  

2.  The RO/AMC, with the help of the 
Committee on Waivers and Compromises in St. Paul, Minnesota [if necessary], should prepare a written audit explaining how the original compensation overpayment was calculated, and in what way and to what extent, if at all, recovery of that overpayment has occurred.  The accounting should be provided to the appellant and a copy should be associated with the claims file. 

3.  Following the completion of the foregoing, 
and after undertaking any other development it deems necessary, the RO/AMC through the Committee on Waivers and Compromises in St. Paul, Minnesota, should readjudicate the appellant's request for a waiver of recovery of overpayment of VA disability benefits in the amount of $9,755.43.  If the claim is denied, in whole or in part, the appellant should be provided with a supplemental statement of the case (SSOC) and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


